TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-10-00378-CV




David Schuette, Appellant

v.

Kleo Hatziladas and Newtak Pty Ltd., Appellees




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 261ST JUDICIAL DISTRICT
NO. D-1-GN-09-002784, HONORABLE SUZANNE COVINGTON, JUDGE PRESIDING


 
M E M O R A N D U M   O P I N I O N

                        Appellant David Schuette has filed a motion to dismiss this appeal.  In the motion,
Schuette represents that “[a]ll matters in dispute between the parties have been fully and finally
resolved in the underlying case and the necessity to continue the matter that is before this Court
no longer exists.”  The certificate of conference indicates that appellees do not oppose the motion.
Accordingly, we grant the motion and dismiss this appeal.  See Tex. R. App. P. 42.1(a)(1).
 
                                                                        __________________________________________
                                                                        Bob Pemberton, Justice
Before Chief Justice Jones, Justices Puryear and Pemberton
Dismissed on Appellant’s Motion
Filed:   November 19, 2010